Opinion

PER CURIAM
The petitioner, David A. Friedman, appeals, following our grant of certification, from the judgment of the Appellate Court affirming the judgment of the trial court denying his petition for admission to the Connecticut bar. Friedman v. Connecticut Bar Examining Committee, 77 Conn. App. 526, 824 A.2d 866 (2003). We granted the petition for certification to appeal limited to the following issue: “Whether the actions of the Connecticut bar examining committee denied the petitioner due process?” Friedman v. Connecticut Bar Examining Committee, 265 Conn. 909, 910, 831 A.2d 249 (2003).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.